 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         RYAN M. RECKNAGLE,
                                                          CASE NO. 3:17-cv-5964 TSZ
11                               Plaintiff,
                                                          ORDER ADOPTING REPORT AND
12                v.                                      RECOMMENDATION
13         NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
14         Operations,

15                               Defendant.

16

17          The Court, having reviewed the Report and Recommendation of Judge J. Richard

18   Creatura, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:

19          (1)    The Court adopts the Report and Recommendation.

20          (2)    The matter is REVERSED and REMANDED pursuant to sentence four of

21                 42 U.S.C. § 405(g) to the Commissioner for further consideration.

22          (3)    JUDGMENT is for plaintiff and the case should be closed.

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        (4)    The Clerk is directed to send copies of this Order to counsel of record.

 2        Dated this 30th day of October, 2018.



                                                       A
 3

 4
                                                       Thomas S. Zilly
 5
                                                       United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
